Exhibit 10.54

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the  “Agreement”) is entered into February 12, 2018
and shall be effective as of the Executive’s start date with the Company, which
is anticipated to be March 6, 2018 (the “Effective Date”), by and between Famous
Dave’s of America, Inc., a Minnesota corporation (the “Company”), and Paul
Malazita, an individual resident of the State of Minnesota (“Executive”).

 

WHEREAS, Executive wishes to be employed by the Company and the Company desires
to employ Executive as its Interim Chief Financial Officer (“CFO”) on the terms
and conditions set forth herein to perform duties generally typical for a CFO of
a publicly traded company operating and conducting business in the United
States, the Commonwealth of Puerto Rico, Canada, the United Arab Emirates, and
any other country where the Company does business during the Employment Term (as
defined below).

 

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and      intending to be legally bound, the parties hereto hereby
agree as follows:

 

1. Employment; Employment Term. Upon the terms and conditions hereinafter set
forth, the Company hereby agrees to retain the services of Executive and
Executive hereby accepts such employment and agrees to faithfully and diligently
serve as directed by the Chief Executive Officer of the Company (the “CEO”),
 the Company’s Board of Directors (the “Board”), and in accordance with this
Agreement, commencing on the Effective Date and continuing until terminated
pursuant to Section 6 of this Agreement (the “Employment Term”).

 

2.Duties.

 

(a)Services.  During the Employment Term, Executive agrees to serve as CFO of
the Company and shall render his duties as CFO in a manner that is consistent
with Executive’s position within the Company and as assigned by the Board,
and/or at the option of the Board, assigned by the Company’s CEO.  In addition
to his duties as CFO, Executive agrees to serve as an elected/appointed officer
of the Company and Executive shall serve in such capacity without additional
compensation during the Employment Term.  Executive also agrees to serve as any
elected/appointed director or officer of any subsidiary of the Company that the
Company may, in its sole discretion, deem fit and Executive shall serve in such
capacity or capacities without additional compensation during the Employment
Term.    Executive shall spend substantially all of his business time and
attention at the Company’s headquarters in Minnetonka, Minnesota, however his
employment under this Agreement may require travel and stay outside Minnetonka,
Minnesota and the United States in order to fulfill his duties hereunder.

 

(b)Certain Obligations.  During the Employment Term, Executive (i) shall devote
100% of his business time and attention to achieve, in accordance with the
policies and directives of the Board, and/or, at the option of the Board, the
CEO, established from time to time in its/their/his discretion, the objectives
of the Company, (ii) shall be subject to, and comply with, the rules, practices
and policies applicable to executive employees whether reflected in an employee
handbook, code of conduct, compliance policy or otherwise, as the same may exist
and

 

 

 

 

--------------------------------------------------------------------------------

 

 

be amended from time to time, of the Company; and (iii) shall not engage in any
business activities other than the performance of his duties under this
Agreement.  Notwithstanding any other language in this Agreement to the
contrary, Executive may participate in civic, religious and charitable
activities, make personal investments in other entities and act as a director
for the entities and in the capacities set forth on Exhibit A hereto, or as
otherwise approved by the Board in writing;  provided that such other entities
are not competitive with the Company, and provided that so acting shall not
interfere with Executive’s duties with the Company.

 

3.Compensation.  For the services rendered herein by Executive, and the promises
and covenants made by Executive herein, during the Employment Term the Company
shall pay compensation to Executive as follows.

 

(a) Base Salary. The Company shall pay to Executive the sum of ONE HUNDRED SIXTY
FIVE THOUSAND DOLLARS ($165,000) as an annual salary (the “Base Salary”),
payable in accordance with the normal payroll practices of the Company.  The
Company will review Executive’s Base Salary no less than annually and may, in
its sole discretion, adjust Executive’s Base Salary upon such review. 

 

(b)



Bonus. Executive shall be eligible to receive an annual bonus, as set forth
below (the “Bonus”).

 

(i)Executive shall be eligible to receive a discretionary annual Bonus, which
shall be determined by the Board in its sole discretion based upon Executive’s
achievement of milestones, with said milestones reasonably determined by the
Board prior to the commencement of each fiscal year. The target amount of each
annual Bonus is expected to be 30% of Base Salary (however these are targets and
not guaranteed amounts).  

 

(ii)The achievement of the Milestones will be determined by the Board in its
sole discretion.  The Company shall have the right to condition the payment of
any Bonus on Executive’s contemporaneous execution of a document acceptable to
the Company pursuant to which Executive confirms, ratifies and agrees that his
obligations under Section 5 are valid and binding and are enforceable against
Executive in accordance with the terms of Section 5.    Any Bonus amounts shall
be paid at the same time as annual bonuses are paid to the Company’s other
executive officers, but no later than Seventy-Five (75) days from the end of the
calendar year in which the Bonus was earned if payment by such date is necessary
to qualify for the short term deferral exemption from the definition of deferred
compensation under Section 409A (as defined below).  

 

(c)



Equity Grants.    On the Effective Date, the Company shall grant to Executive
stock options (the “Options”), exercisable for 20,000 shares of the Company’s
common stock (“Common Stock”).  The Options shall be granted pursuant to and
governed by the terms of the Company’s 2015 Equity Incentive Plan, as amended
from time to time (the “Plan”), and by a separate stock option agreement between
Executive and the Company.  The exercise price of the Options shall be no less
than the fair market value of the shares of Common Stock on the date of grant,
as determined in good

2

 

--------------------------------------------------------------------------------

 

 

faith by the Board.  Subject to the accelerated vesting described herein and
Executive remaining continuously employed by the Company on each vesting date
(“Continuous Service Status”), the Options shall vest in installments of 416
option shares on the first 47 monthly anniversaries of the Effective Date (the
first vesting date being on the one (1) month anniversary of the Effective Date
hereof) and 448 option shares on the 48th monthly anniversary of the Effective
Date.  Notwithstanding anything to the contrary set forth in the Plan, the
Options shall have the following terms:

 

(i) In the event of a Change of Control (as defined in the Plan) during the
Employment Term, the vesting of the Options will accelerate such that the
Options shall be fully vested and the Options shall be exercisable immediately
prior to such Change of Control;

 

(ii)In the event of a Corporate Transaction (as defined in the Plan), at the
option of the Board in its sole discretion, Executive shall either exercise the
Options (a “Forced Exercise”) or such failure to exercise will result in the
Options terminating immediately prior to such Corporate
Transaction.  Notwithstanding anything to the contrary in the Plan, in the event
of a Forced Exercise, Executive may elect, in his sole discretion, to pay the
Option exercise price in cash, or pursuant to a “cashless exercise” procedure in
which payment of the Option exercise price and/or tax withholding obligations
may be satisfied, in whole or in part, by forfeiting Option shares pursuant to a
net exercise or pursuant to a “broker assisted cashless exercise” procedure (it
being acknowledged that a sale of Option shares pursuant to a “broker assisted
cashless exercise” procedure will be subject to compliance with the insider
trading policy of the Company in place at the time of such sale);

 

(iii)  In the event of a Corporate Transaction in which the Board does not
impose a Forced Exercise, the Board in its sole discretion may elect to
terminate the Option in exchange for making a cash payment to Executive in an
amount equal to the product obtained by multiplying (x) the amount (if any) by
which the transaction proceeds per share exceed the exercise price per share
covered by the Option times (y) the number of shares of Common Stock covered by
the Option;

 

(iv)The Options shall expire on the earlier of: (a) the ten  (10) year
anniversary of the date of grant, or (b) 90 days from the date of separation
from employment.    

 

 (d)No Additional Compensation. Except for compensation set forth in this
Agreement, Executive shall not receive additional compensation in connection
with providing services to or holding executive or directorial office(s) in the
Company or any of its subsidiaries unless otherwise agreed to by Executive and
the Company in the Company’s sole discretion.

 



3

 

--------------------------------------------------------------------------------

 

 

4.Benefits.

 

(a)PTO.  During Employment Term, Executive shall also be eligible to receive
paid time off (“PTO”) as outlined in the Company’s PTO program.

 

(b)Other Benefits.  During the Employment Term, Executive will be eligible to
participate in the Company’s benefit plans that are currently and hereafter
maintained by the Company and for which he is eligible including, without
limitation, group medical, 401k, life insurance and other benefit plans (the
“Benefits”). The Company reserves the right to cancel or change at any time the
Benefits that it offers to its employees.  

 

(c)Expenses.  During the Employment Term, Executive shall be reimbursed for
reasonable (travel and other) expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.  Executive agrees to provide detailed backup of any expenses and
indicate on any submission for reimbursement those expenses that relate to meals
and entertainment.

 

5.Non-Disclosure of Information, Assignment of Intellectual Property, and
Restrictive Covenants. Executive acknowledges that the Company is in the
business of developing, owning, operating and franchising barbeque restaurants
globally, with a focus on the United States, the Commonwealth of Puerto Rico,
Canada, the United Arab Emirates, and any other country where the Company does
business, that the Company has and will develop and assemble extensive
“know-how” and trade secrets relating to its business, the business of its
franchisees and the business of its suppliers and has developed an extensive
relationship with its franchisees, suppliers and customers.  Beginning from the
Effective Date and continuing during Executive’s employment with the Company,
Executive will have access to such trade secrets and relationships and other
proprietary information of the Company.  Executive agrees to protect the
Company’s Confidential Information (as defined below) as provided in this
Section 5.

(a) Confidential Information.  “Confidential Information” means information
regarding the Company not generally known and proprietary to the Company, or to
a third party for whom the Company is performing work, including, without
limitation, information concerning any patents or trade secrets, confidential or
secret designs, infomercial sources, media outlets, pricing, processes,
formulae, source codes, plans, devices or material, research and development,
proprietary software, analysis, techniques, materials or designs (whether or not
patented or patentable), directly or indirectly useful in any aspect of the
business of the Company or any vendor names, customer and supplier lists,
databases, management systems and sales and marketing plans of the Company, or
any confidential secret development or research work of the Company, or any
other confidential information or proprietary aspects of the business of the
Company.  All information which the Executive acquires or becomes acquainted
with during his employment with the Company, whether developed by the Executive
or by others which the Executive has a reasonable basis to believe to be
Confidential Information, or which is treated by the Company as being
Confidential Information, shall be presumed to be Confidential
Information.  Executive also agrees to enter into and remain bound by the
Company’s Employee Confidentiality Agreement (the “Executive Confidentiality
Agreement”), the Company’s Information Technology and Data Security Policy, as
amended from time to time (the “”Data

4

 

--------------------------------------------------------------------------------

 

 

Security Policy”), the Company’s Sexual Harassment, Offensive Behavior and
Non-Discrimination Policy (the “Harassment and Discrimination Policy”), the
Gifts & Prizes Policy (the “Gift Policy”) and any and all other employee
policies adopted by the Company from time to time (together with the Data
Security Policy, the Harassment and Discrimination Policy and the Gift Policy,
the “Company Policies”).   

 

(b)Confidentiality Covenant.  Except as permitted or directed by the Company,
the Executive shall not, either while employed by the Company or thereafter,
divulge, furnish or make accessible to anyone or use in any way (other than as
required in the performance of Executive’s duties as CFO hereunder) any
Confidential Information.  The Executive acknowledges that the Confidential
Information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such Confidential Information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company.  Both during and after the Employment Term under this Agreement,
Consultant will refrain from any acts or omissions that would reduce the value
of such knowledge or information to the Company.  Notwithstanding any other
provision of this Agreement, Executive understands that he may disclose
Confidential Information (a) in confidence, to federal, state, or local
government officials, or to his attorney, for the sole purpose of reporting or
investigating a suspected violation of law; or (b) in a document filed in a
lawsuit or other legal proceeding, but only if the filing is made under seal and
protected from public disclosure.  Nothing in this Agreement is intended to
conflict with the federal and state laws and regulations or create liability for
disclosures expressly allowed by such laws and regulations.

 

(c)Return of Confidential Information.  When Executive’s employment with the
Company ends, regardless of the reason for such separation of employment,
Executive will promptly turn over to Company in good condition all property of
the Company in Executive’s possession or control, including, but not limited to,
all originals, copies of or electronically stored documents or other materials
containing Confidential Information, regardless of who prepared them.  In the
case of electronically stored information retained by Executive outside of
Company’s electronic systems, Executive will promptly make a hard copy of such
information in paper, audio recording, disc format or other format as
appropriate, turn that hard copy over to Company, and then destroy Executive’s
electronically stored information.  Further, Executive agrees to execute written
confirmation that all Confidential Information in the Executive’s possession, or
to which the Executive has access, has been turned over to Company or destroyed.

 

(d)Assignment of Intellectual Property. Executive agrees to assign and hereby
assigns to the Company (the “Assignment”) any and all rights, improvements and
copyrightable or patentable subject matter, know-how, and other intellectual
property relating to the Company’s business (or any of its subsidiaries’
businesses) which Executive conceived or developed, or may conceive or develop,
either alone or with others, or which otherwise arose or may arise during
Executive’s employment with the Company and for a period of eighteen (18) months
thereafter (“Assignable Property”).  For the avoidance of doubt, the Assignable
Property does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on the Executive’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer's actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by

5

 

--------------------------------------------------------------------------------

 

 

the Executive for the Company. Executive shall promptly disclose to the Company
all Assignable Property.  Executive agrees not to assert any rights against the
Company (or any of its subsidiaries) or seek compensation from the Company (or
any of its subsidiaries) for the foregoing Assignment or the Company’s (or any
of its subsidiaries) use of Assignable Property.  Executive shall promptly
disclose to the Company all knowledge that Executive has or obtains regarding
Assignable Property and, at the request of the Company, Executive shall, without
expense or additional compensation, provide the Company with whatever assistance
that the Company may request of Executive including, but not limited to:  (i)
signing documents to further evidence and perfect an Assignment; (ii) obtaining
for the Company patents, trademarks and trademark protection, copyrights and
copyright protection, assignment of rights, and protection of trade secrets; and
(iii) taking any other action the Company deems appropriate for securing or
protecting its rights in Assignable Property or other intellectual property of
the Company or its subsidiaries.

 

(e)Non-Solicitation. During the Employment Term and for a period of twelve (12)
months thereafter, Executive shall not, whether for his own benefit or that of
any other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries to leave his/her employment
with the Company or in any way interfere with the relationship between or among
the Company and any employee; (ii) hire any person who was an employee at any
time during the Employment Term, (iii) induce or attempt to induce any supplier,
licensee, franchisee or other business relation of the Company (collectively,
the “Partners”) to limit or reduce his, her or its relationship with the Company
or (iv) make any negative or disparaging statements or communications regarding
the Company, any of its current or former directors, stockholders, officers,
employees or Partners.

 

(f)Non-Compete.  During the Employment Term and  during the twelve (12) month
period following the date of termination of the Employment Term, Executive shall
not (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise) directly engage, own,
have an interest, or participate in the financing, operation, management or
control of any person, firm, corporation or business whose primary business is
the retail sale of barbeque format food or whose restaurant business derives at
least 30% of its food-related revenues from the sale of barbeque type food or
barbeque-related products, other than as a stockholder with less than one
percent (1%) of the outstanding common stock of a publicly traded company.  The
foregoing covenant shall cover Executive’s activities in the United States, the
Commonwealth of Puerto Rico, Canada, the United Arab Emirates and in any other
country or U.S. territory in which the Company does business during the
Employment Term.

 

(g)Equitable Relief. In the event of a breach of or threatened breach by
Executive of the provisions of this Section 5, the Company shall be entitled to
an injunction restraining Executive from violating these covenants. Any breach
or threatened breach of such provisions will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy therefor, and
Executive hereby consents to the issuance of an injunction and to the ordering
of such specific performance in the event the Company seeks injunctive relief
and agrees that the Company shall be entitled to recover reasonable costs and
attorneys’ fees in connection therewith.  Executive further agrees that no bond
or other security shall be required in

6

 

--------------------------------------------------------------------------------

 

 

obtaining such equitable relief, nor will proof of actual damages be required
for such equitable relief.

 

6.Termination; Severance Payments; Etc.

 

(a) At-Will Employment.  Executive and the Company agree that Executive’s
employment is at-will and that, subject to Section 6(d) below, either Executive
or the Company may terminate Executive’s employment, at any time, with or
without any cause, with no prior notice; provided however that each party shall
remain bound by the terms and provisions of this Agreement that survive the
termination in accordance with Section 9(i).  

 

(b) Termination By Company Without Cause or by Executive With Good Reason;
Accrued Obligations.

 

(i)If Executive’s employment with the Company is terminated by the Company for
any reason other than for Cause, death or Disability (as defined below) or if
Executive resigns for Good Reason (a defined below), then, subject to Executive
continuing to fulfill his obligations under Section 5 of this Agreement, and
following the expiration of any applicable revocation periods, Executive shall
receive (and paid periodically in accordance with the Company’s normal payroll
policies) continuing payments of Base Salary for a period of three (3) months
after such termination (the “Severance Period”).  The payments made or payable
to Executive under this Section 6(b)(i) shall be hereinafter referred to as the
“Severance Payments”.

(ii)Executive shall only be entitled to receive the Severance Amount if
Executive signs a Separation Agreement at the time of termination in a form
prepared by and acceptable to the Company that includes adequate provisions for
at least the following: (A) Executive’s general release of any and all legal
claims; (B) Executive’s return of all of the Company’s property in Executive’s
possession; (C) nondisparagement of the Company, any affiliated entities, and
their Executives and representatives; (D) confidentiality of terms; and (E)
acknowledgement of Executive’s continuing contractual obligations to the
Company, including Executive’s continuing noncompetition, confidentiality, and
invention obligations. 

(iii)If the Executive is terminated for any reason the Company shall pay
Executive, or, his estate, if applicable, (A) any portion of the Base Salary
that has accrued but not been paid through the date of such termination, and (B)
expense and relocation reimbursements due to Executive through the date of
termination (if any) (collectively the “Accrued Obligations”). 

(c)



Definitions.

 

(i)As used herein, “Cause” for the Company to terminate this Agreement shall
mean: (1) Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere, to a felony, a misdemeanor involving fraud or dishonesty, or any
crime involving moral turpitude, (2) an act of personal dishonesty taken by
Executive in connection with his responsibilities hereunder or in connection
with his position at the

7

 

--------------------------------------------------------------------------------

 

 

Company, (3) an act taken by Executive that constitutes willful misconduct or
gross negligence in the performance of Executive’s duties, (4) fraud,
misappropriation or embezzlement by Executive, (5) any breach by Executive of
this Agreement, (6) Executive’s repeated and unexplained or unjustified absence
from the Company, or (7) Executive’s failure to substantially perform his duties
or comply with any written reasonable directive from the  Board, and, if such
failure is curable, failure to cure such failure within ten (10) days after
receipt of written notice thereof.

(ii)As used herein, “Disability” means Executive being unable to perform the
principal functions of his duties in a reasonable manner due to a physical or
mental impairment, but only if such inability has lasted or is reasonably
expected to last for at least sixty (60) consecutive calendar days or ninety
(90) non-consecutive calendar days of any twelve month (12) period and, whether
Executive has a Disability will be determined by the Company.

(iii)As used herein, “Good Reason” for Executive to terminate this Agreement
shall mean any material breach by the Company of this Agreement, including its
obligations to pay Executive his Base Salary, not cured by the Company in
accordance with Section 6(d) below.  In no event will Executive have Good Reason
to terminate the Agreement if he resigns more than three (3) months following
the initial existence of the condition that constitutes Good Reason.

(d) Termination Process.  Either party may terminate this Agreement during the
Employment Term; provided, however, that if such termination is by the Company
for Cause or by Executive for Good Reason, the terminating party shall give the
non-terminating party a written notice providing reasonable notice and detail of
the alleged Cause or Good Reason, as the case may be, and, if such Cause or Good
Reason is curable, the non-terminating party shall have twenty-one (21) days
following such notice to cure such Cause or Good Reason; provided further
however, if the termination is by the Executive without Good Reason, the
Executive shall give the Company ninety  (90) days prior notice of his
termination or such shorter period as agreed to by the Company in its sole
discretion (the “Executive Notice Period”).  Notwithstanding the foregoing, the
Company shall not be required to give Executive the right to cure any act of
Cause as set forth in Sections 6(c)(i)(1),  (2),  (4) or (6).  If the Company
terminates Executive’s employment with Cause, it shall have no liability to
Executive other than to pay him the Accrued Obligations.

 

(e) Transition of Duties.  In the event of a termination of the Executive,
Executive shall assist the Company in transitioning his duties to another person
or person designated by the Company. 

(f) Resignation from Boards and Offices.  Executive’s termination of employment
for any reason or for no reason shall be deemed an automatic resignation by
Executive from all offices of the Company and its subsidiaries and from all
other board of director or management positions with the Company and its
subsidiaries.



8

 

--------------------------------------------------------------------------------

 

 

7.Representations.

 

(a) Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by him in confidence or in trust prior to or outside of his employment
by the Company. Executive hereby represents and warrants that he has not entered
into, and will not enter into, any oral or written agreement in conflict
herewith.

 

(b) Executive hereby represents that Executive is not subject to any other
agreement that Executive will violate by working with the Company or in the
position for which the Company has hired Executive.  Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company. 

 

(c) Executive further acknowledges and agrees that he has carefully read this
Agreement and that he has asked any questions needed for him to understand the
terms, consequences and binding effect of this Agreement and fully understands
it and that he has been provided an opportunity to seek the advice of legal
counsel of his choice before signing this Agreement.

 

(d) Executive further agrees during the Severance Period to provide a prompt
response to Company in the event Company requests information connected to
Executive’s subsequent employment after ceasing to be an employee of the
Company.

 

(e) Executive represents and warrants that he is not currently involved,
directly or indirectly, in any litigation as a defendant or as a party subject
to any counterclaims, nor is any such litigation threatened against Executive,
directly or indirectly.

8.Background Verification. The Company has requested from an independent
reviewer a complete background report with respect to Executive.  If the Board,
in its sole discretion, is not satisfied with the contents of the background
report, the Company may within a reasonable amount of time following receipt of
such background report terminate the Employment Term and, notwithstanding
anything to the contrary set forth herein, Executive shall not be entitled to
(i) any payments hereunder other than the Accrued Obligations and (ii) the
Options shall immediately terminate and be of no further force and effect.      

 

9.Miscellaneous.

 

(a)Notices. All notices, requests, consents and other communications hereunder
(i) shall be in writing, (ii) shall be effective upon receipt, and (iii) shall
be sufficient if delivered personally, electronically with receipt confirmation,
or by mail, in each case addressed as follows:

 

 



9

 

--------------------------------------------------------------------------------

 

 

If to the Company:

 

Famous Dave’s of America, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN  55343

Attn:  Jeff Crivello

Email:  Jeff.Crivello@famousdaves.com

 

With a copy to:

 

Gray Plant Mooty

500 IDS Center

80 South Eighth Street

Minneapolis, MN USA 55402

Attn:  Neil Goldsmith

Email: neil.goldsmith@gpmlaw.com

 

If to Executive:

 

To Executive’s most recent residential address or otherwise known by the Company
or any other address Executive may provide to the Company in writing.

 

(b)Entire Agreement. This Agreement (including its Exhibits), the Plan and any
written agreements related to the Options constitute the entire agreement by and
between the parties with respect to the subject matter contained herein and
supersede all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. Notwithstanding the foregoing, Executive
shall remain subject to and bound by the Data Security Policy, any employee
handbook and any other employee policies adopted from time to time.

 

(c) Amendments; Waivers; Etc. This Agreement may not be altered, amended or
modified in any manner, nor may any of its provisions be waived, except by
written amendment executed by the parties hereto that specifically states that
they intended to alter, amend or modify this Agreement. No provision of this
Agreement may be waived by any party hereto except by written waiver executed by
the waiving party that specifically states that it intends to waive a right
hereunder.  Any such waiver, alteration, amendment or modification shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No remedy herein conferred upon or reserved by a party is
intended to be exclusive of any other available remedy, but each and every such
remedy shall be cumulative and in addition to every other remedy given under
this Agreement or in connection with this Agreement and now or hereafter
existing at law or in equity. 

 

(d) Governing Law and Jurisdiction. Except as provided otherwise in Section
9(k), this Agreement shall be construed and enforced in accordance with the laws
of the State of Minnesota without regard to the principle of the conflict of
laws. Any dispute arising in connection with this Agreement may be adjudicated
by binding arbitration pursuant to the rules of the American Arbitration
Association, before a single arbitrator in Minneapolis, Minnesota except that
the foregoing shall not preclude the Company or Executive from enforcing the
award of the

10

 

--------------------------------------------------------------------------------

 

 

arbitrators in a state or Federal Court located in the State of Minnesota, and
each of the parties hereto consent to the jurisdiction of such Courts.

 

(e)Successors and Assigns.  Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive.  The Company shall have the right to
assign its rights and obligations under this Agreement to any affiliate or
successor of the Company.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company (including but not limited to any person or entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company) will be
deemed substituted for the Company under the terms of this Agreement for all
purposes.    

 

(f)Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT OR WITH ANY ARBITRATOR AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT (I) THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, (II) EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND (III) EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. 

 

(g)Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 

(h)Severability. Executive acknowledges that the provisions, restrictions and
time limitations contained in Section 5 are reasonable and properly required for
the adequate protection of the business of the Company and that in the event
such restriction or limitation is deemed to be unreasonable by any court of
competent jurisdiction, then Executive agrees to submit to the reduction of said
restriction and limitation to such as any such court may deem reasonable.  If
any particular provision of Section 5 shall be adjudicated to be invalid or
unenforceable, such provision shall be considered to be divisible with respect
to scope, time and geographic area, and such lesser scope, time or geographic
area, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary and not against public policy, shall be effective, binding and
enforceable against Executive. In the event that any provision hereof

11

 

--------------------------------------------------------------------------------

 

 

becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

 

(i)Survival. Any termination of Executive’s employment and any expiration or
termination of the Employment Term under this Agreement shall not affect the
continuing operation and effect of Sections 5,  6 and 9 hereof, which shall
continue in full force and effect with respect to the Company and its successors
and assigns and respect to Executive.

 

(i) Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(j) Internal Revenue Code Section 409(A).  The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”) and, accordingly, to the maximum extent permitted the Agreement
shall be interpreted to be in compliance therewith or exempt therefrom.  To the
extent any such cash payment or continuing benefit payable upon Executive’s
termination of employment is nonqualified deferred compensation subject to
Section 409A, then, only to the extent required by Section 409A, such payment or
continuing benefit shall not commence until the date which is six (6) months
after the date of separation from service, and any previously scheduled payments
shall be made in a lump sum (without interest) on that date.  For purposes of
Section 409A, the phrase “termination of employment” (or other words to that
effect), as used in this Agreement, shall be interpreted to mean “separation
from service” as defined under Section 409A.

(k) Golden Parachute Limitation (Sec. 280G).  Notwithstanding anything to the
contrary contained herein, if any payments or benefits provided under this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code (the “Parachute Payments”) and such Parachute Payments are subject to
the excise tax imposed by Section 4999 of the Code or nondeductible under Code
Section 280G (“Section 280G”) , then the Parachute Payments shall be reduced to
an amount such that the aggregate of the Parachute Payments does not exceed 2.99
times the “base amount,” as defined in Section 280G, provided that the foregoing
reduction shall not take place if, prior to the date of the change in ownership
or control of the Company, the Parachute Payments shall have been approved in a
vote satisfying the requirements of Section 280G(b)(5) of the Code by persons
who, immediately before the change in ownership or control, own more than
seventy-five (75%) of the voting power of all outstanding stock of the Company. 

 

(l)Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]





12

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

 

FAMOUS DAVE’S OF AMERICA, INC. EXECUTIVE:

 

 

By: /s/ Dexter Newman/s/ Paul Malazita

Name:Dexter NewmanPAUL MALAZITA

Title: Chief Financial Officer 

 

 



13

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Commitments and/or Investment

 

A-1

 

--------------------------------------------------------------------------------